                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


PETER MARIO GOICO                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
v.                                                )      Case No. 19-01055-JTM-GEB
                                                  )
STATE OF KANSAS and                               )
GOVERNOR LAURA KELLY                              )
                                                  )
                 Defendant.                       )
                                                  )

                              MEMORANDUM AND ORDER

         On March 8, 2019, Plaintiff, proceeding pro se, filed a Complaint against the State

of Kansas seeking to oppose any future legalization of marijuana. 1 Plaintiff asserts

legalization would be unconstitutional and will interfere with his investment in a

pharmaceutical company. 2 The current issues before the Court, however, are Plaintiff’s

Motion to be Anonymous Plaintiff Based on Information of the Utmost Intimacy (ECF

No. 16), Motion to Reconsider Appointment of Counsel (ECF No. 17), and Emergency

Motion to Temporarily Redact Name Pending Outcome of Motion to be Anonymous

Plaintiff Based on Information of the Utmost Intimacy (ECF No. 19). Upon careful review

and for the reasons stated herein, all Motions described above are DENIED.




1
    ECF No. 1.
2
    Id.
                                              1
I.     Motion to be Anonymous Plaintiff Based on Information of the Utmost
       Intimacy (ECF No. 16) and Emergency Motion to Temporarily Redact Name
       Pending Outcome of Motion to be Anonymous (ECF No. 19).

       A.     Background

       The undersigned Magistrate Judge has already denied Plaintiff’s request to proceed

anonymously in the case.3 This ruling came in a March 26, 2019 Memorandum and Order

(“Order”), which also denied Plaintiff’s request to the seal the case. 4 Plaintiff, as is his

right, timely filed an Objection to the undersigned’s rulings on these issues.5 On April 12,

2019, District Judge J. Thomas Marten, after considering Plaintiff’s arguments, overruled

Plaintiff’s Objection and ordered the case unsealed pursuant the undersigned’s Order. 6

       On April 25, 2019, Plaintiff filed an Emergency Motion to Re-Seal Case Pending

Further Objection and Possible Appeal. 7 Plaintiff asserted certain arguments regarding

“issues of utmost intimacy” made in his Objection were not ruled on by Judge Marten.8

On April 29, 2019, Judge Marten denied this Motion because Plaintiff failed to make these

arguments in his original motions to seal the case and proceed anonymously.9           Judge

Marten also specifically held that this “case will not be sealed” and “[a]dditional motions

on the issue will be summarily denied by the court.”10




3
  March 26, 2019 Memorandum and Order, pp. 4-6 (ECF No. 9).
4
  Id. at pp. 2-4.
5
  See The Objection to the Honorable Gwynne E. Birzer’s Ruling about me being an Anonymous
Plaintiff (ECF No. 10).
6
  Memorandum and Order, pp. 1-2 (ECF No. 13).
7
  ECF No. 14.
8
  Id.
9
  Memorandum and Order, p. 1 (ECF No. 15).
10
   Id. at p. 2.
                                             2
       Despite this directive, Plaintiff has filed yet another motion on this subject matter,

entitled Motion to be Anonymous Plaintiff based on Information of the Utmost Intimacy,

which is currently before the Court. The Court understands Plaintiff’s Motion is not

technically a motion to seal and raises facts and arguments not previously presented. The

Court also appreciates Plaintiff proceeds pro se, and while pro se parties are granted some

leeway, they are still expected to follow the Court’s rules.11 Parties are expected to raise

all factual and legal arguments in one motion. Failure to do so normally waives those

arguments if later raised.12 Of course, there is an exception if facts not previously known

are later discovered or there is a change in the law, but repeated filings requesting the same

relief without stating new legal or factual grounds are considered an abuse of the judicial

process, and are also a drain on the Court’s limited resources.13 Plaintiff is now advised of

this and should conduct himself accordingly as the case progresses.

       B.      Discussion

       The Court now turns to the merits of Plaintiff’s Motion to be Anonymous Plaintiff

based on Information of the Utmost Intimacy. Plaintiff argues he should be allowed to

proceed anonymously because he suffers from Autism Spectrum Disorder, and some




11
   See Sanders v. Anoatubby, 631 F. App'x 618, 619 (10th Cir. 2015) (citing Firstenberg v. City of
Santa Fe, N.M., 696 F.3d 1018, 1024 (10th Cir. 2012) and Garrett v. Selby Connor Maddux &
Janer, 425 F.3d 836, 840 (10th Cir. 2005)).
12
   See, e.g., Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011) (“[T]he general rule in this
circuit is that a party waives issues and arguments raised for the first time in a reply brief.”)
(quoting M.D. Mark, Inc. v. Kerr–McGee Corp., 565 F.3d 753, 768 n.7 (10th Cir. 2009)); Harsco
Corp. v. Renner, 475 F.3d 1179, 1190 (10th Cir. 2007) (“[A] party waives those arguments that its
opening brief inadequately addresses.”).
13
   See Wedel v. Craig, No. 10-1134-EFM, 2010 WL 3184342, at *1 (D. Kan. Aug. 10, 2010).
                                                3
aspects of that disability are “extremely intimate.”14 He points to an incident occurring

years ago where he was a “victim of a drug addict seeking money for his next fix.”15

Plaintiff states when he informed police of this incident, they ridiculed him for being

“stupid.” Plaintiff described the experience as “beyond humiliating” and asserts it shows

how aspects of his disability can be “stigmatizing.” 16

       Proceeding under a pseudonym in federal court is, by all accounts, “an unusual

procedure.”17 The Federal Rules of Civil Procedure do not contemplate the anonymity of

parties.18 To the contrary, Rule 10(a) requires that the title of a complaint “must name all

the parties,” and Rule 17(a) prescribes that an action be prosecuted “in the name of the real

party in interest.” Whether a plaintiff may proceed anonymously is subject to the discretion

of the trial court.19

       Additionally, there is a substantial benefit to maintaining open court proceedings,

and thus the public has an interest in knowing the identity of litigants. 20 However, like

other courts, the Tenth Circuit has “recognized that there may be exceptional circumstances




14
   ECF No. 16, p. 1.
15
   Id.
16
   Id.
17
   M.M. v. Zavaras, 139 F.3d 798, 800 (10th Cir. 1998).
18
   Id. at 802.
19
   Id. at 799 (review of a district court decision denying leave to proceed under a pseudonym
pursuant to the abuse of discretion standard).
20
   Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (stating the public has an important
interest in access to legal proceedings); Carefusion 213, LLC v. Professional Disposables, Inc.,
No. 09-2616-KHV-DJW, 2010 WL 2653643, at *1 (D. Kan. June 29, 2010) (the right of access to
judicial records “derives from the public’s interest in understanding disputes that are presented to
a public forum for resolution and is intended to assure that the courts are fairly run and judges are
honest.”).
                                                 4
warranting some form of anonymity in judicial proceedings.”21 The Tenth Circuit adopted

the following standard:

       Lawsuits are public events. A plaintiff should be permitted to proceed
       anonymously only in exceptional cases involving matters of highly sensitive
       and personal nature, real danger of physical harm, or where the injury
       litigated against would be incurred as a result of the disclosure of the
       plaintiff's identity. The risk that a plaintiff may suffer some embarrassment
       is not enough.22

       The Court does not find this to be an “exceptional” case justifying proceeding

anonymously. The Court understands certain aspects of Plaintiff’s disability are

embarrassing, but, as stated above, the risk a party may suffer some embarrassment is not

enough.

       Additionally, the Court cannot discern why Plaintiff’s disability is relevant to the

case at hand. Plaintiff seeks to enjoin the State of Kansas from legalizing marijuana

because it will interfere with his investment in a pharmaceutical company. There is no

apparent link between that and Plaintiff’s disability. Plaintiff states aspects of his disability

are likely to come out during discovery and are important to proving his standing, but he

does not explain why. At this stage, however, the Court can see no connection.

       Finally, while Plaintiff does cite cases in support of his arguments, they are

distinguishable.23 Plaintiff cites Doe v. Stegall24 and Doe v. USD No. 237 Smith Ctr. Sch.




21
   Id.
22
   Id. (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).
23
   Due to Plaintiff’s lack of citation, the Court was unable to locate the following cases cited by
Plaintiff: Roe v. Ingraham, Doe v. Coloutii, and Doe v. Lally.
24
   653 F.2d 180 (5th Cir. 1981).
                                                5
Dist,25 but those cases involved incidents concerning minors, which was the main reason

both courts allowed anonymous proceedings. 26 Plaintiff also cites Jane Roes 1-2 v. SFBSC

Mgmt., LLC, where the court allowed exotic dancers suing their employer to proceed

anonymously due to stigmatization and safety concerns regarding their profession.27 The

overarching reason the court allowed anonymity was because the case fell “into what may

be roughly called the area of human sexuality.”28 The court recognized parties are often

allowed to use pseudonyms in cases involving “topics in this ‘sensitive and highly

personal’ area.”29

       In contrast, Plaintiff is not a minor, and no allegations in Plaintiff’s Complaint

occurred when he was a minor. Nor does Plaintiff’s case or his disability involve the

heightened privacy area of human sexuality. Additionally, the subject matter of the above

cases related to the reasons the plaintiffs were seeking to proceed anonymously. As

explained above, the Court can see no connection between Plaintiff seeking to enjoin the

legalization of marijuana and his disability.

       For the foregoing reasons, the Court DENIES Plaintiff’s Motion to be Anonymous

Plaintiff based on Information of the Utmost Intimacy. Accordingly, the Court also

DENIES Plaintiff’s Emergency Motion to Temporarily Redact Name Pending Outcome

of Motion to be Anonymous Plaintiff Based on Information of the Utmost Intimacy.




25
   No. 16-CV-2801-JWL-TJJ, 2017 WL 3839416 (D. Kan. Sept. 1, 2017).
26
   Stegall, 653 F.2d at 186; USD No. 237, 2017 WL 3839416 at *11.
27
   77 F. Supp. 3d 990 (N.D. Cal. 2015).
28
   Id. at 994.
29
   Id.
                                                6
II.      Motion to Reconsider Appointment of Counsel (ECF No. 17)

         Pursuant to D. Kan. Rule 7.3(b), parties seeking reconsideration of an order must

file a motion within 14 days after the order was filed. Here, the undersigned filed her Order

denying Plaintiff’s Motion for Appointment of Counsel on March 26, 2019.30 Plaintiff did

not file his Motion to Reconsider Appointment of Counsel until May 2, 2019,31 which is

more than 14 days after the Order was entered. The Court therefore DENIES Plaintiff’s

Motion to Reconsider Appointment of Counsel as untimely.

         But, even if Plaintiff’s Motion was timely filed, the Court’s ruling would be the

same. A motion to reconsider must be based on: (1) an intervening change in controlling

law; (2) the availability of new evidence; or (3) the need to correct clear error or prevent

manifest injustice. 32 Plaintiff has presented none of these in his Motion. Plaintiff only

states he needs counsel because he is inexperienced and uneducated regarding

“terminology and court procedure.”33 However, as explained in the Order denying Plaintiff

counsel, this is not a factor the Court considers, as most pro se litigants are unversed in the

law.34

         The main reason the Court denied Plaintiff counsel at this stage of the proceedings

was because it was unable to fully evaluate the merits of Plaintiff’s claims given the




30
   ECF No. 9, pp. 6-9.
31
   ECF No. 17.
32
   D. Kan. Rule 7.3(b).
33
   ECF No. 17, p. 2.
34
   ECF No. 9, p. 6 (explaining the factors courts consider when deciding whether to appoint
counsel).
                                              7
information presented in his Complaint.35 Nothing in this regard has changed because the

case has not proceeded toward the merits at all since the Court’s March 26, 2019 Order

denying counsel. Thus, Plaintiff’s Motion to Reconsider Appointment of Counsel is

DENIED.

          IT IS THEREFORE ORDERED that Plaintiff’s Motion to be Anonymous

Plaintiff Based on Information of the Utmost Intimacy (ECF No. 16), Motion to

Reconsider Appointment of Counsel (ECF No. 17), and Emergency Motion to

Temporarily Redact Name Pending Outcome of Motion to be Anonymous Plaintiff Based

on Information of the Utmost Intimacy (ECF No. 19) are DENIED.



          IT IS SO ORDERED.



          Dated at Wichita, Kansas this 10th day of May, 2019.



                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




35
     Id. at pp. 7-9.
                                              8
